t c memo united_states tax_court ronald and barbara kimmich petitioners v commissioner of internal revenue respondent docket no filed date david a carris for petitioners timothy s sinnott for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in and additions to petitioners' federal income taxes as follows increased additions to tax interest year deficiencies sec_6653 sec_6653 sec_6659 sec_6661 sec_6621 c dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure percent of the interest due on the entire deficiency percent of the understatement_of_tax determined alternatively to the additions under sec_6659 stnterest computed pincite percent of the normal rate respondent concedes that petitioners are not liable for additions to tax under sec_6653 sec_6659 and sec_6661 of the internal_revenue_code respondent however continues to assert that petitioners are liable for increased interest under sec_6621 c the issues we must decide in the instant case are whether ronald kimmich petitioner is at risk with respect to debt incurred as part of a computer leasing transaction that he entered into during and whether petitioners are liable for increased interest on tax underpayments attributable to tax- motivated transactions under sec_6621 for each of the tax years in issue unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties submitted the instant case fully stipulated the parties' stipulation of facts is incorporated herein by reference and these stipulated facts are found as facts in the instant case petitioners resided in gibsonia pennsylvania when they filed their petition during the years in issue elmco inc elmco was a maryland corporation offering equipment_leasing transactions to investors greyhound capital corp gcc a new york corporation was in the business of leasing and marketing computers and related equipment on date elmco purchased computer equipment from gcc that it later sold to petitioner a promissory note dated date required elmco to first pay gcc dollar_figure per month for months then dollar_figure per month for months all monthly payments accrued in arrears and were paid quarterly on the first day of april july october and january additionally on date elmco was required to pay gcc dollar_figure which payment constituted interest through date also on date petitioner entered into a purchase agreement with elmco to purchase the same computer neither party introduced evidence of the recourse or nonrecourse nature of this note equipment that elmco purchased from gcc petitioner agreed to pay dollar_figure as follows dollar_figure cash delivery of three equity promissory notes totaling dollar_figure bearing percent per annum interest and execution of a dollar_figure long-term buyer acquisition note bearing percent per annum interest the three equity promissory notes were negotiable and fully recourse the buyer acquisition note was payable as follows dollar_figure per month for the first months then dollar_figure per month for months all monthly payments accrued in arrears and were paid guarterly on the first day of april july october and january the payment schedule mirrored exactly elmco's payment schedule under its note to gcc petitioner also agreed to pay elmco an additional dollar_figure on date which amount constituted interest up to that date the purchase agreement provided that petitioner would lease the computer equipment to gcc and enter a remarketing agreement with gcc as of the date of purchase pursuant to a date security_agreement petitioner granted elmco a security_interest in the computer equipment the gcc lease and the underlying end-user leases the security_interest however wa sec_3 petitioner owned of all the equipment involved in the transaction for all purposes ‘ the parties agree that petitioner is at risk with respect to the equity promissory notes as well as the dollar_figure cash payment subordinate to gcc's lease rights and the rights of the underlying end-user lessees petitioner's purchase of the equipment was subject only to the underlying lessees' rights and elmco's rights under the security_agreement also on date elmco pursuant to the collateral_assignment assigned its rights in petitioner's three equity promissory notes and the buyer acquisition note to gcc the lease agreement between gcc and petitioner contained the following legend this lease agreement has been assigned by and is subject_to a shecurity interest granted by lessor petitioner to seller elmco pursuant to a security_agreement dated as of december and to a security_interest granted by seller elmco to lessee gcc pursuant to a collateral_assignment agreement dated as of december between lessee gcc and seller elmco the collateral_assignment provided that elmco's assignment of its rights in the collateral to gcc was limited as follows security_interest only the rights to the collateral granted to the secured party gcc hereunder shall constitute a security_interest only the secured party shall not proceed against any of the collateral or collect the proceeds therefrom or exercise any other rights hereunder with respect to the collateral so long as the assignor elmco is not in default hereunder monies received by the assignor from the collateral during and attributable to any period when the assignor is not in default hereunder shall be received by assignor free and clear of the rights of the secured party under this assignment and the secured party shall have no claim to and shall not be entitled to trace such monies in the hands of the assignor on date pursuant to the purchase agreement gcc and petitioner entered into the lease agreement whereby petitioner leased the computer equipment back to gcc with a term extending to date the lease payments followed the payment schedule under petitioner's buyer acquisition note the lease agreement regquired gcc to make rental payments of dollar_figure per month for the first months then dollar_figure for the next months gcc also agreed to pay petitioner on date an additional sum of dollar_figure as a per_diem rental through that date after date gcc was to pay petitioner supplemental rent equal to percent of the net rentals until petitioner received dollar_figure after that gcc agreed to pay petitioner dollar_figure percent of the net rentals through the end of the lease the lease agreement between gcc and petitioner contained a broad indemnity clause providing in part lessee hereby agrees to assume liability for and does hereby agree to indemnify protect save and keep harmless lessor and lessor's successors and assigns from and against any and all claims causes of action or liability including liability for negligence or in strict tort including legal fees imposed on incurred by or asserted against lessor or any of lessor's successors or assigns in any way relating to or arising out of ownership possession use or operation of the equipment provided however that lessee shall not be required to indemnify lessor or lessor's successors and assigns for loss or liability in respect of any unit of equipment arising from acts or events which occur after possession of such unit of equipment has been delivered to lessor in accordance with sec_5 or loss or liability resulting from the willful misconduct or negligence of the party otherwise to be indemnified hereunder lessee's obligations hereunder shall be those of primary obligor irrespective of whether lessor shall also be indemnified with respect to the same matter under any other agreement by any other person upon payment in full of any indemnities contained herein by lessee lessee shall be subrogated to any rights of lessor in respect of the matter against which indemnity has been given the lease agreement was a net_lease under which gcc's obligation to pay rent was unconditional and not subject_to set-off as security for its obligations under the lease agreement gcc granted petitioner a security_interest in the underlying end-user leases additionally the lease agreement provided that petitioner upon gcc's default had the right to direct the underlying lessees to make payment directly to petitioner finally gcc could substitute equipment where in gcc's opinion a unit was uneconomical to lease or where an end-user purchased the equipment for its fair_market_value or pursuant to a purchase option ’ on date gcc elmco and petitioner entered into a depository agreement pursuant to the depository agreement first interstate bank of arizona first interstate agreed to receive and transfer between accounts the amount sec_1 if gcc replaced a unit of equipment it would transfer title to the replacement unit to petitioner free and clear of all encumbrances other than the rights of the end-user lessees that gcc petitioner and elmco owed to each other the depository agreement could not be modified rescinded or amplified except by a writing signed by petitioner elmco and gcc pursuant to the depository agreement payments went as follows gcc made lease payments to first interstate first interstate credited petitioner's account for gcc's rental payments first interstate then debited petitioner's account for payments to elmco on petitioner's buyer acquisition note first interstate credited elmco's account for petitioner's buyer acquisition note payments first interstate then debited elmco's account for payments to gcc on its installment note and first interstate credited gcc's account for elmco's installment note payments if first interstate received any additional payments it held those funds in petitioner's account until receipt of a written directive signed by all three parties on their and joint federal_income_tax returns petitioners claimed losses from petitioner's computer purchase and leaseback investment in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent disallowed these deductions in the date notice_of_deficiency opinion the first issue we must decide is whether petitioner is at risk with respect to the long-term buyer acquisition note as stated above respondent stipulated that petitioner is at risk with respect to the dollar_figure cash payment and the three equity promissory notes respondent argues however that as to the long-term buyer acquisition note petitioner is not at risk because the buyer acquisition note though labeled recourse is in substance nonrecourse and even if the buyer acquisition note is recourse the transaction protects petitioner against loss under sec_465 because we hold that under sec_465 the transaction protects petitioner from loss we need not decide whether the buyer acquisition note is recourse petitioner therefore is not at risk with respect to the buyer acquisition note sec_465 provides that losses from certain activities are deductible only to the extent that the taxpayer is at risk with respect to each activity at the close of the taxable_year a taxpayer's amount_at_risk includes the amount of money and the bases of property contributed to an activity see sec_465 a the amount_at_risk also includes amounts borrowed with respect to such activity see sec_465 b pursuant to sec_465 a amounts borrowed with respect to an activity include amounts borrowed for use in an activity to the extent that the taxpayer is personally liable for the repayment of such amounts notwithstanding the foregoing provisions a taxpayer's amount_at_risk does not include amounts protected against loss through nonrecourse_financing guarantees -- - stop loss agreements or other similar arrangements see sec_465 b petitioners contend that we should analyze the facts of the instant case under the worst case scenario test articulated in 949_f2d_841 6th cir affg tcmemo_1990_246 rather than the economic reality test used by this court and the vast majority of circuit courts that have considered the issue see 103_tc_120 affd without published opinion 77_f3d_497 11th cir to date the court_of_appeals for the third circuit the venue for any appeal of the instant case has yet to adopt either test petitioners contend however that based upon 60_f3d_1020 3d cir revg tcmemo_1994_280 this court should analyze the instant case under the worst case scenario standard we disagree nicholson involved an appeal of this court's refusal to award a taxpayer attorney's_fees under sec_7430 see nicholson supra pincite the commissioner initially contended that the taxpayer was not at risk with respect to a long-term note used to finance a computer purchase and leaseback_transaction see id pincite in particular the commissioner argued that the form of the taxpayer's transaction constituted a see 54_tc_742 affd 445_f2d_985 10th cir prohibited other similar arrangement under sec_465 see id pincite before trial however the commissioner conceded that the taxpayer was at risk and allowed the loss deductions see id pincite after a favorable settlement the taxpayer sought attorney's_fees which fees this court denied see id pincite5 the court_of_appeals for the third circuit however agreed with the taxpayer holding that this court abused its discretion in not awarding attorney's_fees pursuant to sec_7430 see id pincite1 in its opinion the court_of_appeals for the third circuit decided that the commissioner's initial position with respect to the propriety of the taxpayer's loss deductions was not substantially justified see id pincite the court however stated although this court has yet to address this issue we agree with the commissioner that the reasonableness of her position should be evaluated under the economic reality test as it has been adopted by the overwhelming majority of the courts to address the issue whether or not we would adopt it in a case in which we were required to decide whether certain deductions were proper we believe that if the commissioner satisfied the economic reality test here her position had a reasonable basis in law see id pincite although the court considered the commissioner's arguments under the economic reality standard the court emphasized that we do not purport to adopt the economic reality test as the law of this circuit id pincite n petitioners argue that the court's statement supports a clear inference that the court_of_appeals rejected the economic reality test in favor of the worst case scenario test we believe that petitioners' contention is without merit we read nicholson v commissioner supra only to mean that the court_of_appeals has reserved for another day any decision on which of the tests it will adopt petitioners also argue in nicholson jr the court placed the burden on petitioner adopted arguendo the economic reality test and required a showing of abuse_of_discretion notwithstanding the fact that the court drew every inference favorable to respondent it imposed an extraordinary sanction on the respondent and required respondent to pay the taxpayer's fees petitioner asserts that respondent's defeat on the attorney's_fees issue in nicholson means certain defeat for respondent in the instant case respondent however contends that petitioners fail to account sufficiently for the significant factual distinctions between nicholson and the instant case we agree with respondent in nicholson equipment_leasing exchange inc elex purchased computer equipment from a third party and financed it through an unrelated bank elex then leased the equipment to a local school as a condition of its nonrecourse loans elex granted the bank a security_interest in both the equipment and the lease later in the year elex sold the equipment and assigned the lease to the taxpayer in exchange the taxpayer executed two short-term notes and one long-term note all three notes were secured_by the equipment and the lease subject_to the security_interest of the bank in addition the monthly rent payments from the school were nearly the same as the monthly payments due on the taxpayer's long-term note to elex nicholson v commissioner supra pincite in the instant case there is no bank or other third party lien on the equipment accordingly no third party has a stake in the transaction moreover unlike nicholson where the initial purchase financing leasing and resale of the equipment occurred through separate and distinct transactions all components of the instant transaction were structured and set in motion simultaneously on date on the other hand the instant case involves a binding circular payment arrangement providing for offsetting payments and bookkeeping entries ie the depository agreement this is unlike nicholson where there was no payment arrangement of any kind moreover nicholson does not contain the same degree of circularity as does the instant case in nicholson the school was obligated to pay the taxpayer who was obligated to pay elex which in turn had an obligation to pay the bank each of the obligations in nicholson was separate and independent of the others there the court found it significant that elex prepaid its loans to the bank a fact that had led the commissioner to settle on such favorable terms see nicholson v commissioner f 3d pincite petitioners have adduced no evidence in the instant case of whether elmco did or could prepay its loan from gcc finally nicholson unlike the instant case did not involve a broad indemnity clause that protected the taxpayer from loss in short we see no reason not to continue to adhere to our position that the economic reality of a transaction controls see levien v commissioner t c pincite we decide the substance of a transaction by looking at all the material facts see id as we stated in levien we have previously addressed a similar argument that the worst-case scenario should apply in wag-a-bagq inc v commissioner tcmemo_1992_581 in which we determined that 'whichever standard is used the ultimate decision rests upon the substance of the transaction in light of all the facts and circumstances ' we continue to hold to the view-- expressed in wag-a-bag--that under sec_465 economic reality should be the touchstone of the analysis id pincite we scrutinize the economic reality of leasing activities by focusing in particular upon the relationships between the parties whether the underlying debt is nonrecourse the presence of offsetting payments and bookkeeping entries the circularity of the transaction and the presence of any payment guarantees or indemnities see id pincite neither the form chosen the labels used nor a single feature of the transaction generally -- - will control 94_tc_439 in the instant case evidence of a sufficient number of the foregoing elements is present to lead us to conclude that petitioner is not at risk all of the long-term monthly obligations of the parties to the transaction are nearly exactly offset by payments from another party to the transaction ’ the gcc lease the buyer acguisition note and elmco's purchase note all commence on the same date and all terminate on the same date tt is highly unlikely due to the circular nature of the transaction that any one of the parties to the transaction would refuse to meet its obligations as stated in 904_f2d_477 9th cir if one party failed to 'pay' he could only expect a chain reaction resulting in his obligor's ceasing 'payment' as well of course the parties to the transaction in the instant case have no intention of fulfilling their payment obligations with a circular stream of physical transfers rather the depository agreement provides a convenient book-entry mechanism the only exception a minor one not favorable to petitioner is that gcc's rental payments over the last months of the lease dollar_figure per month exceeded petitioner's obligations dollar_figure per month over the last months under the buyer acquisition note -- - to facilitate the circular offsetting payment scheme except for the end-user lessees the transaction between gcc petitioner and elmco is entirely closed ' the depository agreement binds all of the parties to the transaction and cannot be modified rescinded or amplified except by a signed writing by petitioner elmco and gcc consequently none of parties to the transaction can unilaterally cease making payments despite the binding nature of the depository agreement petitioners argue that sec_465 is inapplicable because gcc can refuse to meet its lease obligations petitioners assert that it is not the circularity of the transaction that matters but whether elmco would still enforce the buyer acquisition note 1f gcc defaults under the lease indeed gcc's refusal to honor its lease obligations would not compromise elmco's right to enforce petitioner's obligations under the buyer acquisition note the taxpayers in american principals leasing corp v united_states supra set forth a similar argument but were unsuccessful the court stated it is true that the government has directed this court to no evidence that june partners' partnership in gcc did not borrow to purchase the computer equipment accordingly unlike many purchase and leaseback transactions see eg 904_f2d_477 9th cir and 103_tc_120 because there was no underlying loan no third party creditor stood by threatening to enforce its security_agreement if gcc defaulted on its loan payments which taxpayers invested note to softpro in elmco's position is contingent upon finalco in gcc's position discharging its obligations to june partners we believe however that the baldwins in petitioner's position nevertheless fall within sub sec_465 b id pincite we reject petitioners' attempt to make the same argument in the instant case petitioners' argument that elmco would choose to enforce the buyer acquisition note is not supported by the record although the instant case is fully stipulated petitioners still bear the burden_of_proof see rule a they however have adduced no evidence that elmco would enforce the buyer acquisition note 1f gcc defaults on the lease in short we find that petitioners fail to meet their evidentiary burden of proving that elmco would enforce the buyer acquisition note the broad indemnity agreement in the gcc lease provides further protection from loss to petitioner the protection provided by the broadly scripted indemnity clause can easily be read to encompass losses_incurred by petitioners as a result of elmco's enforcement of the buyer acquisition note on prior occasions eg estate of bradley v commissioner tcmemo_1997_341 and wag-a-bag inc v commissioner tcmemo_1992_ we considered indemnity provisions similar to the one in issue in the instant case in estate of bradley we concluded that the indemnity clause constituted a firewall which would -- - have stopped the spread of losses with the effect of protecting the taxpayer against loss in wag-a-bag we concluded that the indemnity clause constituted a collateral_agreement sufficient to satisfy even the worst case scenario test articulated in 949_f2d_841 6th cir affg tcmemo_1990_246 we see no reason to view the indemnity clause in issue in the instant case any differently we conclude that the circularity of payments the book-entry payment mechanism and the indemnity clause in the gcc lease when taken together effectively immunize petitioner from any realistic possibility of suffering an economic loss we hold that petitioner is therefore not at risk under sec_465 and is not entitled to the deductions in question with respect to increased interest under sec_6621 petitioners present no argument as to why the provision should not apply other than contending that petitioner is at risk and therefore not liable for increased interest pursuant to sec_6621 because we have held that petitioner is not at risk we also hold that the instant transaction is tax-motivated for the purpose of petitioners' liability for increased interest under sec_6621 see sec_6621 a we have considered petitioners' other arguments but find them irrelevant or unnecessary to reach i petitioners assert that petitioner's liability under the buyer acquisition note because it is negotiable potentially runs to the world and that this fact puts petitioner at risk with respect to the note the court in waters v commissioner 978_f2d_1310 2d cir affg tcmemo_1991_462 addressed and rejected this same argument the court decided on facts very similar to those of the instant case that the possibility that the note might be negotiated was more theoretical than realistic id the court stated if at some future date the unexpected occurred and the note was negotiated to a third party the taxpayer might at that juncture become at risk and be able to take deductions unavailable in prior years id petitioners' argument is likewise rejected in the instant case petitioners additionally argue that petitioner should be considered at risk regarding the buyer acquisition note under the court of appeals' reasoning in 143_f3d_487 9th cir revg tcmemo_1996_191 we disagree because peracchi is inapplicable to the instant case although the court mentioned sec_465 in passing see id pincite the code seems to recognize that economic exposure of the shareholder is the ultimate measuring rod of a shareholder's investment cf sec_465 at-risk_rules for partnership investments peracchi dealt with an entirely different issue under subchapter_c moreover the court expressly confined its holding to cases where a note is contributed to an operating business which is subject_to a non-trivial risk of bankruptcy or receivership id pincite n those facts are not before us in the instant case additionally petitioners rely on 30_f3d_743 6th cir revg tcmemo_1992_311 where the court_of_appeals for the sixth circuit ruled favorably for a taxpayer on the at risk issue the taxpayer in martuccio invested in a computer purchase and leaseback_transaction also involving elmco similar in some respects to the one in the instant case petitioners contend that were we to hold for respondent we would be treating petitioners differently from other similarly situated taxpayers because they reside in the third circuit rather than the sixth circuit where the worst case scenario standard is applied under sec_465 petitioners argue that but for this accident of geography the government continued - - to reflect the foregoing decision will be entered under rule h continued would concede the instant case petitioners' argument is without merit whether we rule for petitioners or respondent in the instant case petitioners will have treatment different from other similarly situated taxpayers compare 54_tc_742 affd 445_f2d_985 10th cir golsen doctrine established with 99_tc_490
